Citation Nr: 0527411	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
prior to January 20, 1999, for post-traumatic stress disorder 
(PTSD).

2. Entitlement to an effective date prior to April 30, 1997, 
for a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel



INTRODUCTION

The veteran had active service in the Army from October 1941 
to September 1945.

A June 2000 rating decision, in pertinent part, continued the 
50 percent disability evaluation for PTSD, which had been 
effective from the date of service connection in April 30, 
1997, and granted a TDIU rating, effective from April 30, 
1997.  Later, in an unrelated appeal, the Board's May 2001 
decision found no clear and unmistakable error in May 1946 
and November 1947 rating decisions that had denied service 
connection for psychiatric disability.  The veteran appealed 
the Board's May 2001 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2003 
Stipulation Agreement, the parties to that appeal agreed that 
the effective date for service connection for PTSD should be 
changed to September 27, 1947 and that the appropriate 
disability rating should be a matter for initial 
consideration by the agency of original jurisdiction, subject 
to the right of appeal.  Thereafter, the regional office (RO) 
issued a rating decision in June 2003, assigning a 50 percent 
rating for PTSD from September 27, 1947 and a 70 percent 
rating for PTSD from January 20, 1999.  The effective date of 
the TDIU rating, April 30, 1997, remained unchanged.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 2003 decision of the 
Department of Veterans Affairs (VA) RO in St. Petersburg, 
Florida, and a January 2004 decision, in which the RO denied 
the veteran's claim for an effective date prior to April 30, 
1997, for TDIU.

In November 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.  See 38 C.F.R. 
§ 20.900(c) (2004).

In December 2004, the Board remanded the veteran's claims to 
identify private treatment providers as well as to attempt to 
obtain specified VA treatment records.  The appeal has been 
returned to the Board for further appellate action.




FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.

2.  The veteran's service-connected PTSD is manifested by 
intrusive thoughts, difficulty concentrating, strained family 
relationships, irritability, insomnia, disturbed sleep, 
depressed mood, and nightmares which equates to severe 
neurasthenia, a substantially or considerably impaired 
ability to establish or maintain effective or favorable 
relationships with people, psychoneurotic symptoms that cause 
reduced reliability, flexibility and efficiency levels that 
result in severe or considerable industrial impairment, and 
occupational and social impairment with reduced reliability 
and productivity.

3.  On May 24, 1999 and June 10, 1999, the RO received formal 
claims for entitlement to a TDIU rating from the veteran.

4.  In a June 2000 rating decision, the RO granted 
entitlement to a TDIU rating, effective from April 30, 1997.

5.  The record does not contain medical evidence showing that 
the veteran was unemployable due to service-connected 
disabilities at any time prior to April 30, 1997.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 50 
percent for the time period prior to January 20, 1999 for 
PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411 (2005); 38 C.F.R. §§ 4.16(c), 4.132, 
Diagnostic Code 9411 (1996); 54 Fed. Reg. 4281 (January 30, 
1989); 61 Fed. Reg. 52,695 (1996); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1988); 53 Fed. Reg. 1441 (January 19, 
1988); 38 C.F.R. § 4.132, Part 4, Diagnostic Code 9406 
(1965); 38 C.F.R. § Part 4, Diagnostic Codes 9101-9105 
(1947).  

2.  The criteria for assigning an effective date earlier than 
April 30, 1997, for the award of a total rating based on 
individual unemployability due to service-connected 
disability, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 3.159, 
3.400, 4.3, 4.16, 4.25 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an Initial Rating in Excess of 50 Percent 
Prior to January 20, 1999 for PTSD

In a June 2003 rating decision, the RO assigned an initial 
disability rating of 50 percent for PTSD under Diagnostic 
Code 9411 effective from September 27, 1947 and a 70 percent 
rating for PTSD effective from January 20, 1999.  The veteran 
has appealed this action.  In an October 2003 "motion for 
reconsideration", the veteran maintained that he is entitled 
to a rating in excess of 50 percent, prior to January 20, 
1999.

The Board notes that the current appeal arose from the 
initial assignment of a 50 percent rating for the veteran's 
PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted a distinction between a claim for an increased rating 
for a service-connected disability and an appeal from the 
initial rating assigned for a disability upon service 
connection.  In this claim, veteran filed a timely NOD in 
March 2004 after the initial assignment of a 50 percent 
rating for the veteran's PTSD disability in the RO's June 
2003 rating decision.  The Board will evaluate the level of 
impairment due to the disability throughout the entire time 
of the claim as well as consider the possibility of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the Schedule for Rating Disabilities in effect in 
September 1947, the notes preceding the rating criteria for 
psychiatric disorders state that a "war" psychosis or 
psychoneurosis having its onset as an incident of battle or 
enemy action may clear up entirely permitting return to full 
or limited duty, or it may persist as one of the recognized 
psychosis or psychoneurosis.  When a "war" psychosis or 
psychoneurosis was persistent and resisting treatment, so as 
to warrant discharge, it was to be considered severe at the 
time of discharge (at least 50 percent disabling).  The 
readjustment to civilian conditions was to be carefully 
studied, and if the disability improved the rating was to be 
accordingly reduced.   See 1947 Rating Schedule.

A September 1947 VA hospital report listed diagnoses of 
anxiety reaction and emotional instability reaction.  At that 
time, under Diagnostic Code 9105, an anxiety state was rated 
under the provisions in Diagnostic Code 9101 for 
neurasthenia.  Severe neurasthenia with characteristic 
findings in marked and persistent form with definite 
compatible physical asthenia, i.e., loss of weight, 
circulatory disturbance, vasomotor changes, tremors, 
objectively substantiated and productive of severe social and 
industrial adaptability, warranted a 50 percent rating.  
Pronounced neurasthenia with persistent insomnia, 
neuromuscular asthenia, emaciation, gastro-intestinal atony, 
with instability, inability to concentrate, depression, in 
symptom combinations that are persistent and continuous such 
as to produce nearly complete social and industrial 
inadaptability, warranted an 80 percent rating.  See 38 
C.F.R. § Part 4, Diagnostic Codes 9101-9105 (1947).

In 1965, the General Rating Formula for Psychoneurotic 
Disorders in the Schedule for Rating Disabilities read as 
follows:

A 50 percent rating was warranted if the individual's ability 
to establish or maintain effective or favorable relationships 
with people was substantially impaired and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in severe 
industrial impairment.  

A 70 percent rating was warranted when the individual's 
ability to establish and maintain effective or favorable 
relationships with people was seriously impaired, and when 
the psychoneurotic symptoms were of such severity and 
persistence that there was pronounced impairment in the 
individual's ability to obtain or retain employment.  

A 100 percent (total) rating was warranted when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
when the individual had totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; and when the individual was 
demonstrably unable to obtain or retain employment.  See 38 
C.F.R. § 4.132, Part 4, Diagnostic Codes 9400 through 9406 
(1965).


In 1965, the Schedule also contained five notes to the 
diagnostic codes addressing psychoneurotic disorders which, 
in essence, instructed the RO not to use social impairment 
per se as the sole basis for any specific evaluation, 
specified instances in which the requirements for a 
compensable rating should be considered as not being met, 
provided guidance on rating conversion reaction and also on 
how to handle cases with two diagnoses present, one organic, 
and the other psychophysiologic or psychoneurotic.  See 38 
C.F.R. § 4.132, Part 4, Notes to Diagnostic Codes 9400 
through 9406 (1965).

As of 1988, PTSD (also referred to in prior years as post-
traumatic stress neurosis under Diagnostic Code 9411) had 
been added to the list of psychoneurotic disorders recognized 
by VA, and the schedular criteria to rate these disorders 
remained very similar to the criteria that had been in effect 
20 years earlier, except for the following modifications.  
Effective February 3, 1988, the General Rating Formula for 
Psychoneurotic Disorders in the Schedule for Rating 
Disabilities was amended to read as follows:

A 50 percent evaluation requires that the veteran's ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent evaluation requires that the veteran's ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 100 percent evaluation requires the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community. Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.


See 38 C.F.R. § 4.132, Diagnostic Codes 9400 through 9411 
(1988); 53 Fed. Reg. 1441 (Jan 19, 1988).

The Court has stated that the terms, e.g., "considerable" and 
"severe" in 38 C.F.R. § 4.132 were quantitative in nature.  
See Hood v. Brown, 4 Vet. App. 301, 303 (1993).  Thereafter, 
VA's Office of General Counsel issued a precedent opinion 
concluding that "considerable" was to be construed as "rather 
large in extent or degree."  See VAOPGCPREC 9-93.  The Board 
is bound by this interpretation of the term "considerable."  
See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2001).

VA made a major revision to the rating criteria for mental 
disorders, effective November 7, 1996, in order to ensure 
that current medical terminology and unambiguous criteria 
were used.  See 61 Fed. Reg. 52,695 (1996) (codified at 
38 C.F.R. § 4.130).  The changes included redesignation of § 
4.132 as § 4.130 and the revision of the newly redesignated § 
4.130.  Also effective November 7, 1996, the general rating 
formula for mental disorders was replaced with different 
criteria.  Further, in some instances the nomenclature 
employed in the diagnosis of mental disorders was changed to 
conform with the Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV), replacing DSM-III-R.  As the RO 
already has considered both versions of the rating criteria, 
former and revised, the Board may do the same without 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 50 percent evaluation requires considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in reliability, flexibility, and 
efficiency levels as to produce considerable industrial 
impairment.

A 70 percent evaluation requires severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

A 100 percent evaluation requires that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  In addition, a 
total (100 percent) evaluation may be assigned under the 
above rating criteria as long as the veteran meets one of 
three listed criteria: total isolation; gross repudiation of 
reality; or unemployability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); Johnson v. Brown, 7 Vet. App. 
95, 96 (1994); see also 38 C.F.R. § 4.21 (1996).

The Board also notes that under the rating criteria effective 
from 1989 to 1996, where the only compensable service-
connected disability was a mental disorder assigned a 70 
percent evaluation, and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder was to be assigned a 100 
percent schedular evaluation.  See 38 C.F.R. § 4.16(c) 
(1996); see also 54 Fed. Reg. 4281 (January 30, 1989).  This 
provision was rescinded as of November 7, 1996.  

Under 38 C.F.R. § 4.130, effective November 7, 1996, the new 
general rating formula for mental disorders to include PTSD 
(evaluated under Diagnostic Code 9411) is as follows:

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

A 70 percent rating is assigned for PTSD that cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005). 

A 100 percent rating is assigned for PTSD that cause total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder dated prior to January 20, 1999.  The Board 
finds that the competent medical evidence of record does not 
support the assignment of a rating in excess of 50 percent 
for the veteran's service-connected PTSD under all pertinent 
rating criteria.  

As an initial matter, the Board has considered the veteran's 
descriptions of his current PTSD symptoms as well as the July 
and September 1997 lay statements from the veteran's family 
members, but also notes that neither he nor his family 
members have the medical expertise that would render 
competent statements concerning the severity of his service-
connected psychiatric disability.  The opinions and 
observations of the veteran and his family members alone 
cannot meet the burden imposed by the rating criteria under 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 with respect 
to determining the severity of his service-connected 
psychiatric disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Statements submitted by the veteran and his family 
members qualify as competent lay evidence.  Competent lay 
evidence is any evidence not requiring that the proponent to 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2005).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2005).  

VA vocational rehabilitation services records dated in 
December 1946 as well as a January 1947 letter from the Chief 
of the Vocational Rehabilitation Division show that the 
veteran was seen for vocational problems after experiencing 
residuals of "battle fatigue".  A September 1947 private 
physician statement noted that the veteran suffered from a 
moderately severe disability with symptoms including physical 
exhaustion, great nervousness, and inability to concentrate.  
The physician noted a prognosis of a "poor ability" to work 
for some months.  He recommended that VA acknowledge that the 
veteran was totally disabled until January 1947, adding that 
the veteran was now fit for light work that did not involve 
heights or moveable machinery.  A September 1947 VA hospital 
report listed diagnoses of anxiety reaction and emotional 
instability reaction.  As noted above, the claims file does 
not contain any medical evidence concerning the veteran's 
service-connected PTSD disability dated from 1948 to 1996.     

In VA outpatient treatment notes dated from May 1997 until 
January 19, 1999 as well as a September 1997 VA PTSD 
examination report, the veteran's symptoms of PTSD are noted 
as nightmares, intrusive thoughts, flashbacks, anxiety, 
hypervigilance, survivor guilt, insomnia, disturbed sleep, 
depression, and difficulty engaging emotionally with others.  
In private treatment statements dated in July and December 
1998, it was noted that the veteran suffered from anxiety, 
anger, flashbacks, constricted affect, tangential speech 
pattern, adversely affected memory, and intrustive thoughts.   

A September 1997 VA examination report listed an impression 
of severe PTSD but assigned a current Global Assessment of 
Functioning Scale (GAF) of 70 based on his PTSD disability 
residuals.  According to the Diagnostic and Statistical 
Manual of Mental Disorders, a GAF score of 61-70 is defined 
in the DSM IV as mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

Based on the evidence discussed above, the Board finds that 
the evidence does not support the assignment of an evaluation 
greater than the 50 percent rating assigned by the RO for the 
veteran's PTSD symptoms, under any of the pertinent rating 
criteria discussed above.  

The Board has reviewed the veteran's symptoms under the 
rating criteria effective in 1947.  Competent medical 
evidence indicates that the veteran does not exhibit factors 
for an increased evaluation under Diagnostic Codes 9101-9105 
(1947).  Evidence of record does not show pronounced 
neurasthenia with persistent insomnia, neuromuscular 
asthenia, emaciation, gastro-intestinal atony, with 
instability, inability to concentrate, depression, in symptom 
combinations that are persistent and continuous such as to 
produce nearly complete social and industrial inadaptability.  
While the Board recognizes that a September 1947 private 
treatment note detailed that the veteran suffered from an 
inability to concentrate, it must be stated that an isolated 
notations of different symptoms cannot be considered as 
persistent and continuous evidence of a pronounced 
disability.  Further, VA vocational rehabilitation treatment 
in 1947 does not indicate that the veteran suffered from 
nearly complete industrial inadaptability.  In fact, the 
January 1947 VA letter clearly discusses the veteran's 
employment options as a "bricklayer" or "among the semi-
skilled trades" based on his level of education and 
intelligence.    

In addition, the Board has reviewed the veteran's symptoms 
under the rating criteria effective from 1965.  Competent 
medical evidence indicates that the veteran does not exhibit 
factors for an increased evaluation under 38 C.F.R. § 4.132, 
Part 4, Diagnostic Codes 9400 through 9406 (1965).  Evidence 
does not show that the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
seriously impaired or that he suffered from psychoneurotic 
symptoms of such severity and persistence to cause pronounced 
impairment in his ability to obtain or retain employment.  In 
this case, evidence clearly indicates that the veteran has 
been able maintain a marital relationship with his wife since 
1949 that produced two children as well as shows that he was 
employed for over thirty years with the same company until 
retirement in 1986.   

The Board has also reviewed the veteran's symptoms under the 
rating criteria effective from February 3, 1988 and prior to 
November 7, 1996.  Competent medical evidence indicates that 
the veteran does not exhibit factors for an increased 
evaluation under 38 C.F.R. § 4.132, Diagnostic Codes 9400 
through 9411 (1988 & 1996); 53 Fed. Reg. 1441 (Jan 19, 1988).  
As noted above, the Board finds that the evidence of record 
does not show that veteran's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  Lay evidence of record does show that the 
veteran had a strained relationship with his wife and 
children as well as a long history of domestic violence.  A 
September 1997 VA examination report noted that the veteran 
complained of chronic stresses in his home secondary to his 
history of domestic violence.  Further, the examiner detailed 
that the veteran's symptoms of depression were not only 
secondary to PTSD but also because of his guilt over his long 
history of domestic abuse.  While the Board recognizes that 
veteran has strained relationships with family members, none 
of the medical evidence of record indicated that he has a 
severely impaired ability to establish and maintain 
relationships due to his service-connected PTSD disability.  
Evidence of record also does not show that the veteran's 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, as it was noted above that he was able to 
maintain employment for 30 years with the company until 
retirement.  Further, none of the competent medical evidence 
of record shows that the veteran was forced to retire due to 
his service-connected PTSD disability.    

The Board also finds that 38 C.F.R. § 4.16(c) would not apply 
in this case, as the veteran is not found to be entitled to a 
70 percent rating for the time period prior to January 20, 
1999 for a service-connected mental disorder that caused 
unemployability.  

Finally, competent medical evidence indicates that the 
veteran does not exhibit factors for an increased evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005) such as 
total occupational or social impairment or occupational and 
social impairment with deficiencies in most areas.  None of 
the evidence of record shows that the veteran exhibited 
symptoms of gross impairment in thought processes, grossly 
inappropriate behavior, intermittent inability to perform 
activities of daily living, neglect of personal appearance 
and hygiene, disorientation to time or place, memory loss, 
obsessional rituals, near-continuous panic or depression 
affecting his ability to function, impaired impulse control, 
spatial disorientation, or an inability to establish and 
maintain effective relationships.  While evidence of record 
indicates that the veteran discussed guilt over past domestic 
violence and has a strained relationship with his wife and 
adult children, it was shown that the veteran has maintained 
a marital relationship since 1949.  Further, none of the 
medical evidence of record indicated that he suffered from an 
inability to establish and maintain effective relationships 
due to his service-connected PTSD disability.  The September 
1997 VA examination report as well as VA treatment notes of 
record detailed that the veteran had good personal hygiene, 
judgment, and insight as well as denied hallucinations, 
delusions, and suicidal/homicidal ideation.  


As a final matter, based on a June 2000 rating decision, the 
Board recognizes that the veteran was granted entitlement to 
a TDIU rating, effective from April 30, 1997.  This rating 
has been awarded based upon unemployability due to the total 
combination of service-connected disabilities; it must also 
be noted that the RO granted this benefit based upon 
resolution of reasonable doubt.  However, for entitlement to 
a rating in excess of 50 percent under Diagnostic Code 9411, 
the veteran must exhibit total occupational or social 
impairment or occupational and social impairment with 
deficiencies in most areas due to his PTSD symptoms alone.  
In this case, evidence of record simply does not allow for a 
finding of occupational impairment due to PTSD alone that is 
necessary to award entitlement to a rating in excess of 50 
percent prior to January 20, 1999.  Evidence shows that the 
veteran was able to maintain employment as a welder for 30 
years, or with the same company from November 1947 until his 
retirement in 1986.  Further, none of the competent medical 
evidence of record shows that the veteran was forced to 
retire due to his service-connected PTSD disability.   

Based on the consideration of all medical evidence of record 
dated from 1946 until January 19, 1999, the Board finds that 
the veteran's PTSD disability symptomatology did not produce 
more than a moderate level of impairment contemplated for a 
50 percent rating under the revised criteria in 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9411 (2005) as well as the 
prior rating criteria in 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.132, Diagnostic Codes 9400 through 
9411 (1988); 38 C.F.R. § 4.132, Part 4, Diagnostic Codes 9400 
through 9406 (1965); and Diagnostic Codes 9101-9105 (1947).  
As none of the evidence of record allows for the assignment 
of a rating in excess of 50 percent for the veteran's 
service-connected PTSD, the veteran's claim of entitlement to 
an increased evaluation for PTSD prior to January 20, 1999 
must be denied.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  In this 
case, the Schedule is not inadequate.  The Schedule does 
provide for higher ratings for PTSD, but, as discussed above, 
none supporting a higher rating have been documented.  In 
addition, it has not been shown that the service-connected 
PTSD disability alone has required frequent periods of 
hospitalization or produced marked interference with the 
veteran's employment.  In fact, as noted above, the veteran 
indicated in the September 1997 VA examination report that he 
had retired around 1986 after holding a job with the same 
employer for over 30 years.  For these reasons, the 
assignment of an extraschedular rating for this disability is 
not warranted.

II.  Entitlement to an Effective Date Prior to April 30, 1997 
for a TDIU Rating 

The veteran contends that he is entitled to an effective date 
earlier than April 30, 1997 for the award of TDIU.  The 
veteran maintains that his claims file shows evidence of 
unemployability since 1947.  In evaluating the veteran's 
claim, the Board has reviewed and considered all of the 
evidence in the veteran's claims folder.  

Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See, e.g., 
Hurd v. West, 13 Vet. App. 449 (2000).  The general rule is 
that the effective date of such an award "shall not be 
earlier than the date of receipt of application therefor."  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2004) (to the same effect).  An exception to 
that rule applies under circumstances where evidence 
demonstrates a factually ascertainable increase in disability 
during the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that situation, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date." 38 U.S.C.A. § 
5110(b)(2) (West 2002).  See 38 C.F.R. § 3.400(o)(2) (2004); 
Harper v. Brown, 10 Vet. App. 125 (1997).  In all other 
cases, the effective date will be the "date of receipt of 
claim or date entitlement arose, whichever is later."  See 38 
C.F.R. § 3.400(o)(1) (2004); VAOPGCPREC 12-98, 63 Fed. Reg. 
56,703 (Oct. 22, 1998).  Therefore, three possible dates may 
be assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an effective date for an award of TDIU, VA 
must make two essential determinations.  It must determine 
(1) when a claim for TDIU was received, and (2) when a 
factually ascertainable increase in disability occurred so as 
to warrant entitlement to TDIU.  See 38 C.F.R. §§ 3.155, 
3.400(o)(2) (2004).

With respect to the first of these determinations (when a 
claim for TDIU was received), the Board notes that, once a 
formal claim for VA benefits has been filed, a subsequent 
informal request for increase will be accepted as a claim.  
See 38 C.F.R. § 3.155(c) (2004).  Generally, the informal 
claim must identify the benefit sought.  See 38 C.F.R. § 
3.155(a) (2004).  However, an informal claim for TDIU need 
not be specifically labeled as such.  Indeed, the United 
States Court of Appeals for the Federal Circuit has held that 
VA has a duty to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, and 
that once a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider entitlement to TDIU.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).

With regard to the second of the aforementioned 
determinations (when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to TDIU), 
the Board notes that TDIU may be awarded, where a veteran's 
schedular rating is less than total, if evidence is received 
to show that he is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  See 38 C.F.R. § 4.16 (2004).  Normally, 
consideration is given to such an award only if the veteran 
has a single service-connected disability ratable at 60 
percent or more, or if he has two or more such disabilities 
with a combined rating of 70 percent or more, with at least 
one disability ratable at 40 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2004).  However, failure to satisfy these 
percentage standards is not an absolute bar to an award of 
TDIU.  See 38 C.F.R. § 4.16(b) (2004).  Rather, "[i]t is the 
established policy of [VA] that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled."  Id.

In this case, the Board notes that, in the veteran filed 
multiple service connection claims including entitlement to 
service connection for PTSD on April 30, 1997.  Along with 
his statement, the veteran submitted a copy of a January 1947 
letter which showed that he had received vocational 
rehabilitation treatment and evaluation.   

The veteran's formal claims for TDIU (VA Form 21-8940) were 
received by the RO on May 24, 1999 and June 10, 1999.  

In a June 2000 rating decision, the RO assigned a 10 percent 
rating for each of the veteran's service-connected 
disabilities of tinnitus, bilateral hearing loss, right lower 
extremity mild frostbite, left lower extremity mild 
frostbite, and onychomycosis, all effective from the date of 
the veteran's claims on April 30, 1997.  In addition, the RO 
granted entitlement to a TDIU rating, also effective from 
April 30, 1997.  The RO assigned the date of April 30, 1997 
for entitlement to a TDIU rating, as this was the earliest 
date that the veteran met the criteria for entitlement to a 
TDIU rating under 38 C.F.R. § 4.16 based on the combined 70 
percent rating for his service-connected disabilities.  

The Board notes that the veteran's claims file contains VA 
vocational rehabilitation testing reports dated in December 
1946 as well as a January 1947 letter from the Chief of VA 
Vocational Rehabilitation and Education Division that 
discussed the veteran's education, skills, intelligence and 
employment prospects.  However, these documents cannot be 
construed as a claim for entitlement to a TDIU rating, 
however, as the veteran had only filed claim for entitlement 
to service connection for nerves and malaria in March 1946, 
did not request entitlement to an increased rating, and did 
not submit any evidence of unemployability.  Therefore, the 
Board finds that the earliest date of receipt for a claim of 
entitlement to a TDIU rating by the RO would be on April 30, 
1997.  The record does not contain a document filed with the 
RO earlier than April 30, 1997 that indicated an intent, 
express or implied, to apply for a TDIU rating.

Moreover, none of the medical evidence of record shows that a 
factually ascertainable increase in the service-connected 
disabilities occurred so as to warrant entitlement to a TDIU 
rating during the one-year time period before April 30, 1997.  
In this case, the record does not contain a medical finding 
that the veteran became unemployable due to service-connected 
disabilities within one year before April 30, 1997, nor does 
the record otherwise show that such an increase in the 
service-connected disabilities, alone, occurred during this 
time period.  

In this case, the record does not provide a basis for 
assignment of an effective date earlier than April 30, 1997.  
Neither an earlier claim for TDIU, nor evidence that the 
veteran became unemployable due to service-connected 
disabilities alone during the year preceding April 30, 1997, 
is contained in the record.  Therefore, the assignment of an 
effective date earlier than April 30, 1997 is not warranted.  
For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's 
earlier effective date claim.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 
307, 311 (1999).

III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Notice provisions of the VCAA also 
apply to claims for entitlement to an earlier effective date.  
See Huston v. Principi, 17 Vet. App. 195, 202-03 (2003).  As 
discussed below, VA fulfilled its duties to inform and assist 
the veteran on this claim.  Accordingly, the Board can issue 
a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In the present case, a substantially complete application was 
received in June 1998 for the veteran's unrelated claims 
initiated on the basis of clear and unmistakable error.  
Thereafter, in a rating decision dated in June 2000, the 
veteran's claims were denied on this basis.  However, in a 
March 2003 Stipulation Agreement, entitlement to service 
connection for PTSD effective from September 1947 was 
granted.  It was further noted that appropriate disability 
ratings would be a matter for initial consideration by the 
RO, subject to the right of appeal.  The RO issued a June 
2003 rating decision that assigned ratings for the veteran's 
service-connected PTSD disability.  Thereafter, the veteran 
submitted a March 2004 "motion for reconsideration" 
concerning the RO's assignment of a 50 percent rating prior 
to January 1999 in the June 2003 rating decision.  In 
addition, a substantially complete application for the 
veteran's claim for entitlement to an earlier effective date 
for his TDIU rating was received in October 2003.  
Thereafter, in a rating decision dated in January 2004, the 
veteran's claim was denied.  

After these rating actions were promulgated, VA provided 
notice to the veteran, in a April 2004 letter and August 2004 
Statement of the Case (SOC) from the RO as well as an January 
2005 letter from the Appeals Management Center (AMC), 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
the April 2004 and January 2005 letters as well as the August 
2004 SOC was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by VA at that time, and 
the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004), and Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  After the notice was provided, the case was 
readjudicated, a Supplemental Statement of the Case (SSOC), 
adjudicating the veteran's claims, was provided to the veteran 
in June 2005.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in April 2004 and 
January 2005 as well as an August 2004 SOC issued by the RO, 
complied with these requirements.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, it has relied 
on items other than the formal VCAA notice letter sent to the 
veteran in January 2005 by the AMC.  However, at bottom, what 
the VCAA seeks to achieve is to give the veteran notice of 
the elements outlined above.  Once that has been done - 
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication - the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

Additionally, the Board notes that the January 2005 AMC 
letter to the veteran properly notified him of his statutory 
rights.  That is, even though the January 2005 letter 
encouraged a response within 60 days, a recently enacted 
amendment to the VCAA clarified that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  See 38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 
2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA medical records, and multiple VA 
examination reports have been obtained.  Reasonable efforts 
in order to procure private medical records identified by the 
veteran were also made in compliance with 38 C.F.R. 
§ 3.159(c) and 3.159(e).  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in December 2004.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2004).


ORDER

Entitlement to an initial rating in excess of 50 percent 
prior to January 20, 1999, for post-traumatic stress disorder 
(PTSD) is denied.

Entitlement to an effective date prior to April 30, 1997, for 
a total rating due to individual unemployability (TDIU) is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


